8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone RENNINGER;  Peggy Renninger, Plaintiffs-Appellants,v.JOHN DEERE FINANCING PLAN;  Gilbert Implements,Incorporated; Butch Gilbert;  North AmericanImplement, Incorporated;  Buzz Jarrell;Robert M. Nash, and allunknown John Does,Defendants-Appellees.
No. 93-1214.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Tyrone Renninger, Peggy Renninger, Appellants Pro Se.
Robert Milton Nash, Jr., COATES & DAVENPORT, Temple Witt Cabell, William Tyler Shands, SCHAFFER & CABELL;  Sean David Gregg, SHACKELFORD, HONENBERGER, THOMAS & WILLIS; Jonathan Steven Geldzahler, WRIGHT, ROBINSON, MCCAMMON, OSTHIMER & TATUM, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellants appeal from the district court's order dismissing their Complaint for failure to state a claim upon which relief can be granted pursuant to Fed.  R. Civ. P. 12(b)(6) and from the district court's final order assessing sanctions against them in the amount of $5,314.74 pursuant to Fed.  R. Civ. P. 11.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Renninger v. John Deere Financing, No. CA-92-617-R (E.D. Va.  Dec. 7, 1992;  Feb. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED